Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed January September 21, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 7, 18 and 20 have been considered but are deemed to be moot in view of the new grounds of rejection. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 7, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 line 4-9, claim 18 line 10-11 and claim 20 line 12-13 claim “the first auxiliary extend valve control pressure port is (i) in continuous fluid communication with the second extend valve control pressure port” and respectively depends from claim 3 (through claims 4, 5 and 6), 15 (through claims 16 and 17), and 19, which claims “the extend control pressure port is in fluid communication with second extend valve control pressure port” (line 22-23, 21-22 and with an addition, line 55-56 (page 15 last 2 lines), respectively). There is no embodiment with the second extend valve control pressure port (522) communicates with both the first auxiliary extend valve control pressure port (902) and the extend valve control pressure port (124). The embodiment of fig 6 has the second extend valve control pressure port (522) communicating with the extend valve control pressure port (124), but there is no first auxiliary extend valve 
Claim 7 line 18-19, claim 18 line 24-25 and claim 20 line 34-35 claim “the second auxiliary retract valve control pressure port is (i) in continuous fluid communication with the second retract valve control pressure port” and respectively depends from claim 3 (through claims 4, 5 and 6), 15 (through claims 16 and 17), and 19, which claims “the retract control pressure port in is fluid communication with second retract valve control pressure port” (line 23-24, 22-23 and with an addition, line 57-58 (page 15 last 2 lines), respectively). There is no embodiment with the second retract valve control pressure port (542) communicates with both the first auxiliary retract valve control pressure port (904) and the retract valve control pressure port (104). The embodiment of fig 6 has the second retract valve control pressure port (542) communicating with the retract valve control pressure port (104), but there is no first auxiliary extend valve control pressure port. The embodiment of fig 9 has the second retract valve control pressure port (542) communicating with the first auxiliary retract valve control pressure port (904), but not with the extend valve control pressure port (104).

Claims 7, 18 and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7, 18 and 20 respectively depend from claims 3 (through claims 4, 5 and 6), 15 (through claims 16 and 17), and 19, which claims “the extend control pressure port is in fluid communication with second extend valve control pressure port” (line 20-21, 20-21 and with an addition, line 55-56 (page 15 last 2 lines), respectively). The only embodiment with the limitations of claims 3, 15 and 19 is shown in fig 6. Fig 6 does not have “a first auxiliary extend valve control pressure port” (claim 7 line 2-3, claim 18 line 8-9 and claim 20 line 9-10) or “a first auxiliary retract valve control pressure port” (claim 7 line 16-17, claim 18 line 22-23 and claim 20 line 25-26). Note that the only embodiment that has the above limitations of claims 7, 18 and 20, do not have the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

	Conclusion
Claims 1-6, 10-17 and 19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745